Titone, J., dissents and votes to affirm the order, with the following memorandum:
It is undisputed that Harold Martinez, the five-year-old plaintiff, his parents and brother were tenants in the building owned, operated and managed by the defendants. Also contained in the record on appeal is evidence that for approximately 15 months prior to the accident, there were recurring instances of defendants’ failure to supply hot water to their tenants. As a result of their chronic inaction in that regard, and because of complaints made by tenants to the city’s Housing and Development Administration, numerous violations were placed on the building by such agency. Some of the violations issued were nearly 15 months old at the time of the accident. With respect to this action, evidence was also adduced at the examinations before trial that about two weeks before the accident, the infant plaintiff’s parents and other tenants in the building found it necessary to complain again to the defendants and the appropriate municipal authorities about the lack of hot water. According to the examination before trial of the boy’s father, each day during the two-week period, as on the many prior occasions, he heated pots of water on the kitchen stove and carried them through the apartment to the bathroom for purposes of cleanliness and sanitation. As the majority indicates, on the day of the accident, May 3, 1975, at about 1:30 p.m., as the boy’s father was carrying the pot of water past the door of his son’s bedroom on his way from the kitchen to the bathroom, the child ran out of the bedroom and collided with the pot, causing the pot to tilt and the boiling water to spill onto the child. *877As a result he suffered severe third degree burns on his face, neck, shoulder, back, chest, arm and thigh, as well as permanent scarring and functional deformity. For the purposes of the defendants’ motion for summary judgment, the defendants admitted that the boiler in the building was broken at the time, that there was no hot water and that the individual defendants had notice of such condition. The law seems settled that to establish a prima facie case, a plaintiff is required to present facts and circumstances from which the negligence of the defendant and the causation of the accident may be reasonably inferred (Cole v New York Racing Assn., 24 AD2d 993, affd 17 NY2d 761). .While it is true that in many instances where unusual or freakish accidents occur, the use of the tests of proximate cause and foreseeability serves to place reasonable limits on liability as a matter of public policy (Pagan v Goldberger, (51 AD2d 508), it is generally agreed that a negligent act or omission is the proximate cause of all the natural and probable results of that act or omission. This does not necessarily mean that an act or omission does not constitute proximate cause unless the defendant could have foreseen the precise form of the injury, the particular manner in which it occurred, or that a specified person would be injured. It does mean that an act or omission is the proximate cause of the results complained of, if it could reasonably have been anticipated that an injury of the same general nature might occur (65 CJS, Negligence, § 109; cf Hoggard v Otis Elevator Co., 52 Misc 2d 704, affd 28 AD2d 1207). A causal connection may be inferred where there is a logical connection between a violation of a statute or an ordinance and an ensuing injury (Giminski v Irving, 210 App Div 343; 65 CJS, Negligence, § 106). In the instant situation, defendants conceded both ownership and control of the building and their violation of subdivision 4 of section 77 of the Multiple Dwelling Law requiring an owner of a multiple dwelling to keep the plumbing system in good repair. Concomitantly, defendants also admit breaching their duty to plaintiffs in failing to provide them with hot water. Thus, I do not subscribe to the position taken by the majority that "The broken boiler was totally remote from the cause of the accident.” In my opinion a jury, under these circumstances, could reasonably determine that defendants’ failure to have the boiler repaired within a reasonable time after it was found to be out of order, (1) made it necessary that water be heated on the stove and carried to the bathroom in the apartment where the child resided for reasons of personal cleanliness and hygiene for members of the household, and (2) that the transporting of hot water through rooms in an apartment necessitated by the defendants’ failure to repair the boiler, would expose children residing therein to the danger of hot water being spilled upon them. The rhetorical question that may be posed at this point is: in view of defendants’ breach of a duty to keep the boiler in repair, what more logical, expedient, albeit dangerous, means, were available to the child’s parents to provide hot water for the personal cleanliness of the members of the family during the two-week period in question, other than by heating water in a pot on the stove and then carrying it to the bathroom? An intervening cause set in operation by the original negligent act or omission which is a normal response to the stimulus of a situation created by such act or omission ordinarily will not relieve the original wrongdoer of liability (Hoggard v Otis Elevator Co., supra; Restatement; Torts 2d, § 443; 65 CJS, Negligence, § 111[5]). In its memorandum the majority bases its reversal, inter alia, on the determination of the Court of Appeals in Rivera v City of New York (11 NY2d 856). I believe Rivera and this case are patently distinguishable. In Rivera, the nine-year-old plaintiff, standing on the edge of a bathtub, wearing wet boots, *878and attempting to reach a light cord, lost his balance and fell into hot water in the tub, thereby suffering serious burns. The landlord was alleged to have been negligent in failing to repair a leak in the hot water faucet and other defects in the plumbing which resulted in scalding water accumulating in the tub. The Court of Appeals held that the failure to repair was not the proximate cause of the accident, since the intervening act of the infant plaintiff’s loss of balance on the bathtub could not have been foreseen. In this instance, the primary intervening act, namely the heating of the water by the infant plaintiff’s father and the carrying of it to the bathroom for reasons of personal cleanliness, was a natural and plausible consequence of the boiler being out of commission and the resulting lack of hot water. Moreover, it could also be reasonably surmised that a child five years of age might walk or run into a person transporting scalding water some time during the two-week period that the tenants of the subject building were living under the intolerable conditions triggering the accident herein. By contrast, the accident in Rivera occurred by reason of the infant plaintiff using the bathtub to reach a greater height, a purpose foreign to its accustomed utility (see Pagan v Goldberger, supra). Accordingly, I dissent and vote to affirm the order of Special Term denying defendants’ motion for summary judgment.